Case 1:19-cr-10459-RWZ Document 1515 Filed 12/01/20 Page 1 of 7
Case 1:19-cr-10459-RWZ Document 1515 Filed 12/01/20 Page 2 of 7
Case 1:19-cr-10459-RWZ Document 1515 Filed 12/01/20 Page 3 of 7
Case 1:19-cr-10459-RWZ Document 1515 Filed 12/01/20 Page 4 of 7
Case 1:19-cr-10459-RWZ Document 1515 Filed 12/01/20 Page 5 of 7
        Case 1:19-cr-10459-RWZ Document 1515 Filed 12/01/20 Page 6 of 7




       12.     Modifications to Plea Agreement

       This Plea Agreement can be modified or supplemented only in a written memorandum
signed by the parties or on the record in court.

                                        *        *      *

       If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Philip A. Mallard.


                                                     ANDREW E. LELLING
                                                     United States Attorney


                                             By:     /s Glenn A. MacKinlay
                                                     Glenn A. MacKinlay
                                                     Chief, Organized Crime Gang Unit
                                                     Timothy E. Moran
                                                     Deputy Chief, Organized Crime Gang Unit


                                                     /s Philip A. Mallard
                                                     Philip A. Mallard
                                                     Assistant U.S. Attorney




                                                6
Case 1:19-cr-10459-RWZ Document 1515 Filed 12/01/20 Page 7 of 7
